               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MONTANA
                       GREAT FALLS DIVISION



 UNITED STATES OF AMERICA,                     CR 19-03-GF-BMM

                   Plaintiff,

         vs.                                   ORDER ON MOTION TO
                                               APPEAR BY TELEPHONE AT
                                               SENTENCING HEARING
 WILLIE ANDREW SHARP,

                   Defendant.


     Pursuant to the Unopposed Motion by the United States, and for good cause

shown,

     IT IS HEREBY ORDERED:

     The United States’ motion to appear by telephone at the sentencing hearing

scheduled for March 30, 2020, at 10:00 a.m. is GRANTED.

     DATED this 27th day of March, 2020.


                                           _




                                       1
